In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered June 18, 1968, which (1) dismissed the complaint as to defendants other than Heineman Electric Company, Inc., and (2) dismissed the third-party complaint, upon the trial court’s decision at the close of plaintiff’s ease. Judgment affirmed, with one bill of costs jointly to respondents who filed briefs. No opinion. Martuscello, Acting P. J., Gulotta and Christ, JJ., concur; Shapiro *835and Benjamin, JJ., concur in affirmance as to defendants Associated Cotton Shops, Inc., and Carrier Air Conditioner Corp., but otherwise dissent and vote to reverse as to defendant Armo Cooling & Ventilating Co. and the third-party defendants and to grant a new trial upon the complaint against said defendant and upon said defendant’s third-party complaint, with the following memorandum: In our opinion plaintiff adduced sufficient proof to present a question of fact as to the liability of defendant Armo, which precluded a dismissal of the complaint as against that defendant.